 

Exhibit 10.5

 



CONSENT, WAIVER AND FIFTH AMENDMENT TO
TREASURY SECURED REVOLVING CREDIT AGREEMENT

 

 

THIS CONSENT, WAIVER AND FIFTH AMENDMENT TO TREASURY SECURED REVOLVING CREDIT
AGREEMENT (this “Amendment”), is made and entered into as of September 24, 2014,
by and among NGP CAPITAL RESOURCES COMPANY, a Maryland corporation (the
“Borrower”), the several banks and other financial institutions from time to
time party hereto (collectively, the “Lenders”) and SUNTRUST BANK, in its
capacity as Administrative Agent for the Lenders (the “Administrative Agent”).

 

W I T N E S S E T H:

 

WHEREAS, the Borrower, the Lenders and the Administrative Agent are parties to a
certain Treasury Secured Revolving Credit Agreement, dated as of March 31, 2011
(as amended, restated, supplemented or otherwise modified from time to time, the
“Credit Agreement”; capitalized terms used herein and not otherwise defined
shall have the meanings assigned to such terms in the Credit Agreement),
pursuant to which the Lenders have made certain financial accommodations
available to the Borrower;

 

WHEREAS, the Borrower has requested that Comerica Bank, in its capacity as a
Lender under the Credit Agreement, consent to the termination of its Commitment
under the Credit Agreement, and subject to the terms and conditions hereof,
Comerica Bank is willing to do so; and

 

WHEREAS, the Borrower has requested that the Lenders and the Administrative
Agent amend certain provisions of the Credit Agreement, and subject to the terms
and conditions hereof, the Lenders are willing to do so.

 

NOW, THEREFORE, for good and valuable consideration, the sufficiency and receipt
of all of which are acknowledged, the Borrower, the Lenders and the
Administrative Agent agree as follows:

 

1. Consent.

 

(a) Notwithstanding anything to the contrary in the Credit Agreement and subject
to the satisfaction of the conditions set forth in Section 4 below, Comerica
Bank hereby consents to the termination of its $15,000,000 Commitment under the
Credit Agreement. By executing and delivering this Amendment, Comerica Bank
shall hereby cease to be a party to the Credit Agreement as a Lender thereunder.
Each party hereto acknowledges and agrees that the Commitment of Comerica Bank
shall be terminated and that Comerica Bank shall cease to be a Lender under the
Credit Agreement as of the date of this Amendment.

 

(b) Notwithstanding anything to the contrary in the Credit Agreement and subject
to the satisfaction of the conditions set forth in Section 4 below, SunTrust
Bank, in its capacity as Administrative Agent and as a Lender, hereby consents
to the non-pro rata reduction of the Commitments pursuant to clause (a) above.

 

2. Waiver. Notwithstanding anything to the contrary in the provisions of Section
2.7(b) to the contrary, the Lenders hereby waive, on a one-time basis, the
requirement that (a) the Borrower provide three (3) Business Days’ prior written
notice of the permanent reduction of the Commitments and (b) such reduction
proportionately reduce to the Commitments of the Lenders.

 

 

 

 



 

3. Amendments.

 

(a) Section 1.1 of the Credit Agreement is hereby amended by replacing the
definitions of “Administrative Agreement”, “Aggregate Commitment Amount”,
“Change in Control”, “Commitment Termination Date”, “Investment Advisory
Agreement”, “Loan Document” and “Treasury Revolving Commitment Amount” in their
entirety with the following definitions:

 

“Administration Agreement” shall mean (i) prior to the occurrence of a Permitted
Change in Control, that certain Administration Agreement, dated as of November
9, 2004, by and between Borrower and NGP Administration LLC and (ii) following
the occurrence of a Permitted Change in Control, that certain Administration
Agreement, to be dated on or about September 29, 2014, by and between Borrower
and Oak Hill Advisors, L.P.

 

“Aggregate Commitment Amount” shall mean the aggregate principal amount of the
Aggregate Commitments from time to time. On the Fifth Amendment Effective Date,
the Aggregate Commitment Amount equals $30,000,000.

 

“Change in Control” shall mean the occurrence of one or more of the following
events: (i) any sale, lease, exchange or other transfer (in a single transaction
or a series of related transactions) of all or substantially all of the assets
of the Borrower to any Person or “group” (within the meaning of the Securities
Exchange Act of 1934 and the rules of the Securities and Exchange Commission
thereunder in effect on the date hereof), (ii) the acquisition of ownership,
directly or indirectly, beneficially or of record, by any Person or “group”
(within the meaning of the Securities Exchange Act of 1934 and the rules of the
Securities and Exchange Commission thereunder as in effect on the date hereof)
of 45% or more of the outstanding shares of the voting stock of the Borrower;
(iii) occupation of a majority of the seats (other than vacant seats) on the
board of directors of the Borrower by Persons who were neither (x) nominated by
the current board of directors or (y) appointed by directors so nominated; or
(iv) (a) prior to the occurrence of the Permitted Change in Control, NGP
Investment Advisors, LP ceases to retain its advisory duties over the Borrower
in effect on the Closing Date and (b) following the occurrence of a Permitted
Change in Control, Oak Hill Advisors, L.P. ceases to retain its advisory duties
over the Borrower in effect on the effective date of the Permitted Change in
Control. Notwithstanding the foregoing to the contrary, the Permitted Change in
Control shall not constitute a “Change in Control” under this Agreement.

 

“Commitment Termination Date” shall mean the earliest of (i) September 24, 2015,
(ii) the date on which the Aggregate Commitments are terminated pursuant to
Section 2.7 and (iii) the date on which all amounts outstanding under this
Agreement have been declared or have automatically become due and payable
(whether by acceleration or otherwise).

 

“Investment Advisory Agreement” shall mean (i) prior to the occurrence of a
Permitted Change in Control, that certain Investment Advisory Agreement, dated
as of November 9, 2004, by and between Borrower and NGP Investment Advisors, LP
and (ii) following the occurrence of a Permitted Change in Control, that certain
Investment Advisory Agreement, to be dated on or about September 29, 2014, by
and between Borrower and Oak Hill Advisors, L.P.

 

“Loan Documents” shall mean, collectively, this Agreement, any promissory notes
issued hereunder, the Security Documents, the Intercreditor Agreement, all
Notices of Borrowing, all Notices of Conversion/Continuation and any and all
other instruments, agreements, documents, certificates and writings executed in
connection with any of the foregoing.

 



2

 

 

“Treasury Revolving Commitment Amount” shall mean the aggregate principal amount
of the Treasury Revolving Commitments from time to time. On the Fifth Amendment
Effective Date, the Treasury Revolving Commitment Amount equals $30,000,000.

 

(b) Section 1.1 of the Credit Agreement is hereby amended by adding the
definitions of “Fifth Amendment Effective Date”, “Intercreditor Agreement” and
“Permitted Change in Control” in the appropriate alphabetical order:

 

“Fifth Amendment Effective Date” shall mean September 24, 2014.

 

“Intercreditor Agreement” shall mean that certain Intercreditor Agreement, dated
as of May 23, 2013, by and among the Borrower, the Lenders, the Administrative
Agent, the Investment Lenders and the administrative agent under the Investment
Credit Agreement, as may be amended, restated, supplemented or otherwise
modified from time to time.

 

“Permitted Change in Control” shall mean the transactions contemplated to occur
on or about September 29, 2014 pursuant to the terms of that certain Stock
Purchase Transaction Agreement, dated as of July 21, 2014, by and among the
Borrower, OHA BDC Investor, LLC and Oak Hill Advisors, L.P., including, without
limitation, (i) the replacement of a majority of the board of directors of the
Borrower and (ii) the engagement of Oak Hill Advisors L.P. as the Borrower’s
investment advisor.

 

(c) Section 4.4 of the Credit Agreement is hereby amended by replacing
“PricewaterhouseCoopers LLP” with “Ernst & Young LLP” in the first sentence of
such Section.

 

(d) Section 5.1(a) of the Credit Agreement is hereby amended by replacing
“PricewaterhouseCoopers LLP” with “Ernst & Young LLP” in the first sentence of
such Section.

 

(e) Article V of the Credit Agreement is hereby amended by adding a new Section
5.12 to the end of such Article to read as follows:

 

5.12 Administrative Agreement and Investment Advisory Agreement.
Contemporaneously with the Permitted Change in Control, the Borrower shall have
delivered to the Administrative Agent, (i) a copy of the Administrative
Agreement duly executed by the Borrower and Oak Hill Advisors, L.P. and (ii) a
copy of the Investment Advisory Agreement duly executed by the Borrower and Oak
Hill Advisors, L.P.

 

(f) Schedule II of the Credit Agreement is hereby amended by replacing such
schedule in its entirety with the Schedule I attached hereto.

 

4. Conditions to Effectiveness of this Amendment. Notwithstanding any other
provision of this Amendment and without affecting in any manner the rights of
the Lenders hereunder, it is understood and agreed that this Amendment shall not
become effective, and the Borrower shall have no rights under this Amendment,
until the Administrative Agent shall have received (i) the fees set forth in
that Fee Letter dated as of September 24, 2014 among the Borrower, the
Administrative Agent and SunTrust Robinson Humphrey, Inc., (ii) to the extent
the Borrower is invoiced prior to the effective date of this Amendment,
reimbursement or payment of its costs and expenses incurred in connection with
this Amendment or the Credit Agreement (including reasonable fees, charges and
disbursements of King & Spalding LLP, counsel to the Administrative Agent),
(iii) executed counterparts to this Amendment from the Borrower, Comerica Bank,
the Administrative Agent and the Lenders, (iv) a certificate of the Secretary or
Assistant Secretary of the Borrower, (A) attaching a certificate of good
standing or existence of a recent date, as may be available from the Secretary
of State of the jurisdiction of incorporation of the Borrower, (B) attaching and
certifying resolutions of its board of directors authorizing the execution,
delivery and performance of the Amendment, (C) certifying the name, title and
true signature of each officer of the Borrower executing the Amendment and (D)
attaching and certifying copies of the articles of incorporation of the
Borrower; and (v) a favorable written opinion of counsel to the Borrower,
addressed to the Administrative Agent and each of the Lenders, and covering such
matters relating to the Borrower, the Amendment and the transactions
contemplated herein as the Administrative Agent shall reasonably request.

 



3

 

 

5. Representations and Warranties. To induce the Lenders and the Administrative
Agent to enter into this Amendment, the Borrower hereby represents and warrants
to the Lenders and the Administrative Agent that:

 

(a) The Borrower and each of its Subsidiaries (other than any Foreclosed
Subsidiary) (i) is duly organized, validly existing and in good standing as a
corporation, partnership or limited liability company under the laws of the
jurisdiction of its organization, (ii) has all requisite power and authority to
carry on its business as now conducted, and (iii) is duly qualified to do
business, and is in good standing, in each jurisdiction where such qualification
is required, except where a failure to be so qualified would not reasonably be
expected to result in a Material Adverse Effect;

 

(g) The execution, delivery and performance by the Borrower of the Loan
Documents to which it is a party are within the Borrower’s organizational powers
and have been duly authorized by all necessary organizational, and if required,
shareholder, partner or member, action;

 

(c) The execution, delivery and performance by the Borrower of this Amendment
and of the other Loan Documents to which it is a party (i) do not require any
consent or approval of, registration or filing with, or any action by, any
Governmental Authority, except those as have been obtained or made and are in
full force and effect, (ii) will not violate any Requirements of Law applicable
to the Borrower or any of its Subsidiaries or any judgment, order or ruling of
any Governmental Authority, (iii) will not violate or result in a default under
any indenture, material agreement or other material instrument binding on the
Borrower or any of its Subsidiaries or any of its assets or give rise to a right
thereunder to require any payment to be made by the Borrower or any of its
Subsidiaries and (iv) will not result in the creation or imposition of any Lien
on any asset of the Borrower or any of its Subsidiaries, except Liens (if any)
created under the Loan Documents;

 

(d) This Amendment has been duly executed and delivered for the benefit of or on
behalf of the Borrower and constitutes a legal, valid and binding obligation of
the Borrower, enforceable against the Borrower in accordance with its terms
except as the enforceability hereof may be limited by bankruptcy, insolvency,
reorganization, moratorium and other laws affecting creditors’ rights and
remedies in general; and

 

(e) After giving effect to this Amendment, the representations and warranties
contained in the Credit Agreement and the other Loan Documents are true and
correct in all material respects, and no Default or Event of Default has
occurred and is continuing as of the date hereof.

 

6. Acknowledgment of Perfection of Security Interest. The Borrower hereby
acknowledges that, as of the date hereof, the security interests and liens
granted to the Administrative Agent and the Lenders under the Credit Agreement
and the other Loan Documents are in full force and effect, are properly
perfected and are enforceable in accordance with the terms of the Credit
Agreement and the other Loan Documents.

 

7. Effect of Amendment. Except as set forth expressly herein, all terms of the
Credit Agreement, as amended hereby, and the other Loan Documents shall be and
remain in full force and effect and shall constitute the legal, valid, binding
and enforceable obligations of the Borrower to the Lenders and the
Administrative Agent. The execution, delivery and effectiveness of this
Amendment shall not, except as expressly provided herein, operate as a waiver of
any right, power or remedy of the Lenders under the Credit Agreement, nor
constitute a waiver of any provision of the Credit Agreement. This Amendment
shall constitute a Loan Document for all purposes of the Credit Agreement.

 



4

 

 

8. Governing Law.

 

(a) This Amendment shall be construed in accordance with and be governed by the
law (without giving effect to the conflict of law principles thereof) of the
State of New York.

 

(b) The Borrower hereby irrevocably and unconditionally submits, for itself and
its property, to the exclusive jurisdiction of the United States District Court
of the Southern District of New York, and of any state court of the State of New
York sitting in New York County and any appellate court from any thereof, in any
action or proceeding arising out of or relating to this Amendment or any other
Loan Document or the transactions contemplated hereby or thereby, or for
recognition or enforcement of any judgment, and each of the parties hereto
hereby irrevocably and unconditionally agrees that all claims in respect of any
such action or proceeding may be heard and determined in such New York state
court or, to the extent permitted by applicable law, such Federal court. Each of
the parties hereto agrees that a final judgment in any such action or proceeding
shall be conclusive and may be enforced in other jurisdictions by suit on the
judgment or in any other manner provided by law. Nothing in this Amendment or
any other Loan Document shall affect any right that the Administrative Agent or
any Lender may otherwise have to bring any action or proceeding relating to this
Amendment or any other Loan Document against the Borrower or its properties in
the courts of any jurisdiction.

 

(c) The Borrower irrevocably and unconditionally waives any objection which it
may now or hereafter have to the laying of venue of any such suit, action or
proceeding described in paragraph (b) of Section 10.5 of the Credit Agreement
and brought in any court referred to in paragraph (b) of Section 10.5 of the
Credit Agreement. Each of the parties hereto irrevocably waives, to the fullest
extent permitted by applicable law, the defense of an inconvenient forum to the
maintenance of such action or proceeding in any such court.

 

(d) Each party to this Amendment irrevocably consents to the service of process
in the manner provided for notices in Section 10.1 of the Credit Agreement.
Nothing in this Amendment or in any other Loan Document will affect the right of
any party hereto to serve process in any other manner permitted by law.

 

9. No Novation. This Amendment is not intended by the parties to be, and shall
not be construed to be, a novation of the Credit Agreement or an accord and
satisfaction in regard thereto.

 

10. Counterparts. This Amendment may be executed by one or more of the parties
hereto in any number of separate counterparts, each of which shall be deemed an
original and all of which, taken together, shall be deemed to constitute one and
the same instrument. Delivery of an executed counterpart of this Amendment by
facsimile transmission or by electronic mail in pdf form shall be as effective
as delivery of a manually executed counterpart hereof.

 

11. Binding Nature. This Amendment shall be binding upon and inure to the
benefit of the parties hereto, their respective successors,
successors-in-titles, and assigns.

 

12. Entire Understanding. This Amendment sets forth the entire understanding of
the parties with respect to the matters set forth herein, and shall supersede
any prior negotiations or agreements, whether written or oral, with respect
thereto.

 

[Signature Pages To Follow]

 



5

 

 

IN WITNESS WHEREOF, the parties hereto have caused this Amendment to be duly
executed, under seal in the case of the Borrower, by its respective authorized
officers as of the day and year first above written.

 

BORROWER:

 

NGP CAPITAL RESOURCES COMPANY

 

 

By: /s/ L. Scott Biar

Name: L. Scott Biar

Title: CFO

 

 

SUNTRUST BANK, as a Lender and as Administrative Agent

 

 

By: /s/ Yann Pirio

Name: Yann Pirio

Title: Managing Director

  



COMERICA BANK, solely with respect to Section 1 of this Amendment:

 

 

By: /s/ Chad Stephenson

Name: Chad Stephenson

Title: Assistant Vice President

 

6

 

 

Schedule II

 

COMMITMENT AMOUNTS

 

SunTrust Bank   $30,000,000

 

 



 

 

 

 

